NO. 07-07-0162-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                 OCTOBER 20, 2008
                          ______________________________

                               ALFRED WILLIAM WARD,

                                                                Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                      Appellee
                        _________________________________

             FROM THE 31ST DISTRICT COURT OF LIPSCOMB COUNTY;

                   NO. 1090; HON. STEVEN EMMERT, PRESIDING
                        _______________________________

                               Memorandum Opinion
                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Alfred William Ward (appellant) appeals from a final judgment revoking his

probation. Through a single issue, he contends that the trial court abused its discretion in

purportedly reinstating, sua sponte, the motion to revoke probation that it had previously

dismissed per the State’s request. Not only did the court exceed its authority in reinstating

the matter, but its doing so effectively denied him due process since he lacked notice of

the allegations in the reinstated motion, he concludes. We affirm.
         Appellant was charged with and pled guilty to burglary of a habitation with intent to

commit assault. Per a plea agreement, he was sentenced to ten years in prison. The

sentence was suspended, and the trial court placed him on probation for seven years.

Subsequently, the State sought to revoke that probation. It then moved to dismiss its

motion, and the trial court granted that request. Later the same day, however, the trial

court withdrew its dismissal order and reinstated the State’s motion to revoke. At the

revocation hearing, appellant pled true to all of the allegations in the motion. Thereafter,

the trial court revoked appellant’s probation and sentenced him to five years in prison.

         Appellant now contends that the trial court erred in reinstating the motion to revoke

and withdrawing its prior order dismissing the State’s motion. We note that the State did

not object to the trial court’s decision to reinstate the motion. Nor did the allegations in the

reinstated motion change from those initially averred. More importantly, the appellant

never objected (of record) to the order reinstating the motion, to the prosecution of the

motion once it was reinstated, or to the revocation hearing. Nor did appellant claim

surprise or request a continuance at the hearing; indeed, he even waived reading of the

motion to revoke.

         In sum, none of the complaints before us have been preserved for review. See

Hardeman v. State, 1 S.W.3d 689, 690 (Tex. Crim. App. 1999); Liggett v. State, 998
S.W.2d 733, 736 (Tex. App.–Beaumont 1999, no pet.). Accordingly, we overrule his sole

issue.

         The judgment revoking probation is affirmed.

                                                           Per Curiam
Do not publish.


                                               2